 DUROYD MFG.1Duroyd Manufacturing,Inc.andLocal 531, Interna-tionalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America. Cases2-C.A-19172, 2-CA-19364, and 2-CA-1939430 July 1987SUPPLEMENTALDECISION ANDORDERBY MEMBERS JOHANSEN, BABSON, ANDSTEPHENSOn 12 March 1987 Administrative Law JudgeHoward Edelman issued the attached decision. TheRespondent and the General Counsel filed excep-tions and supporting briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel. -The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusionsand to adopt the recommendedOrder.2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, DuroydManufacturing, Inc.,Mt. Vernon, New York, itsofficers, agents, successors, and assigns, shall takethe action set forth in the Order.I In adopting the judge's recommendation not to provide backpay todiscriminatee Anthony Baker for the time period from 1 February 1984to 28 February 1986, we agree with the judge, based on all the evidence,thatBaker, onmoving to Ohio, removed himself from the job market.Accordingly,we find it unnecessary to pass on the judges alternative ra-tionale that Baker incurred a willful loss of earnings by relocating to anareawhere the job prospects were significantly worse than in the NewYork City area.8We shall correct the judge's inadvertent arithmetic error in calculat-ing Baker's backpay. The correct figure for Baker's net backpay is$15,503.50Polly Chill; Esq.,for the General Counsel.Robert M..Ziskin, Esq.,for the Respondent.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEHOWARD EDELMAN, Administrative Law Judge. Thiscase was tried before me on July 24 and September 16,1986, in New York, New York—On September 19, 1985, the National Labor RelationsBoard issued its Decision and Order in the underlying,proceeding.' The decision ordered Duroyd Manufactur-ing, Inc. (Respondent) to reinstate and make whole em-ployees Anthony Baker and Walter Walag for the loss of'276 NLRB 144 (1985)wages suffered as the result of their unlawful dischargeby Respondent. On February 21, 1986, the United StatesCourt of Appeals for the Second Circuit issued a judg-ment enforcing the Board's Order.On May 30, 1986, a controversy having arisen overthe amount of backpay due the above employees underthe Board's Order as enforced, the Regional Director forRegion 2 issued the instant backpay specification andnotice of hearing.On August 27 the Region issued an amended specifica-tion setting forth certain additional interim earnings ofthe employees.The parties stipulated the amounts of gross backpay toBaker to be $307 a week from his discharge on Decem-ber 10, 1982, to February 28, 1986, and to Walag to be$312 per week from his discharge on October 27, 1982,to December 31, 1984, and $325 per week from January1, 1985, until the present.A. Anthony BakerRespondent disputes Baker's backpay claim.Baker's credible and uncontradicted testimony estab-lished that sometime on or about January 1983 he ob-tained employment at Metropolis Metal Spinning in theBronx. He worked at this job for about 8 weeks. He wasthereafter laid off.During this period he earned $919.Following his layoff he filed for unemployment insur-ance.He began collecting unemployment insurance inApril 1983 but as a condition to receiving such benefitshe was required to seek work and to list those placeseach week at which he sought work. Baker testified hecould not recall most of the employers with whom hesought work. He did recall seeking work at "Crump," afactory inMount Vernon, and another factory wherethey made brooms and mops, also in Mount Vernon.Sometime between September and December 1983, heobtained employment as a janitor at a factory that madesweaters in the Bronx. He could not recall the name ofthis factory but testified that he worked there for about 2weeks earning about $124 when he was laid off. Duringthe same period he took odd jobs at an employmentoffice, at a factory in the garment center, and as a dish-washer in a restaurant earning a total of about $397. Hewas unable to recall thenamesof these places where heworked. Baker had no record to substantiate these em-ployment claims.Respondent contends that Baker failed to make a rea-sonable search for work during the backpay period. Adiscriminatee is required to make a reasonable search forwork in order to mitigate loss of income and the amountof backpay.Lizdale KnittingMills,232 NLRB 592, 599(1977). The Board and the courts hold, however, that inseeking to mitigate loss of income a backpayclaimant is"held . . . only to reasonable exertions in this regard notthe highest standard of diligence. . . . The principle ofmitigationof damages does not require success, it onlyrequires an honest good faith effort."NLRB x ArduiniMfg.Co., 394 F.2d 420, 422-423 (1st Cir. 1968);NLRB v.Madison Courier,472 F.2d 1307 (D.C. Cir. 1972). TheBoard and the courts also hold that the ,burden of proofison the employer to show that the employee claimant285 NLRB No. 1 f2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfailed tomakesuch reasonable searchNLRB v MidwestHanger Co550 F 2d 1101 (8th Cir 1977), or that hewillfully incurred losses of income or was otherwise unavailable for work during the backpay periodNLRB vPugh & Bass Inc,231 F 2d 588 (4th Cir 1956)NLRB vMiami Coca Cola Bottling Co360 F 2d 569 (5th Cir1966)Moreover, in applying these standards all doubtsshould be resolved in favor of the claimant rather thanthe respondent wrongdoerUnited Aircraft Corp204NLRB 1068 (1973)Baker was unable to recall most of the names of companieswhere he applied for work or the names of someof the companies where he obtained short term employment and in some casesthe exact wages he receivedfrom thesemiscellaneousjobs I attribute such inabilityto the fact that this search for work took place about 3years ago and that he was probablypaid incash off thebooks at most of these short term jobs The Board hasrepeatedly held that itisnot unusualor suspicious thatclaimantscannot remember the names of employers oremployer representatives to whom they spoke, or thetimesthey visited such prospective employersAmsherAssociates,234 NLRB 791, 792 at fn 7 (1978)United AircraftCorp,204NLRB 1068 (1973)LizdaleKnittingMills,232 NLRB 592, 599 (1977),Neely s Car Clinic255NLRB 1420 (1981)Accordingly I conclude that for the period of January1,1983through January 31, 1984 Respondent wasunable to establish that Baker failed to make a good faithsearch for work I also conclude the interim earnings reported and set forth in the specification for such periodwere accurateRespondent did establish on cross examination thatsometimeduring the last 2 weeks in December 1982Baker answered the telephone and typedsomeletters fora woman whosenamehe could not remember who wasrunning a businessout of her home He also was unableto recall how much money he received for this 2 weekperiodThis employment was not listedin hisinterimearningsThere is insufficient evidence for me to conelude suchomissionwas a fraudulent concealment Thejob was a short term job obviously not a high payingoneUndoubtedly payment was made off the books incash In view of his other efforts to obtain work and hisreportedinterim earnings,and the remoteness in time ofthis job I conclude his failure to recall this job was madvertentCfAmericanNavigationCo268NLRB 426(1983)However, he did receivesomepayment duringthis 2 week periodand asthere is no evidence to establish even an estimated amount, and since the backpayperiodstartsDecember 10 1982, I shall disallow backpay for this quarterThe credible testimony of Baker establishes that in thebeginningof February 1984, he went to StubensvilleOhio to visit his parents This visit lasted about a monthDuring this period of time he did not look for work Hereturned to New York and did not look for work butrather prepared to move to Stubensville permanentlyHis father was dying of cancer and he was returning tocare for his invalid mother In April 1984 Baker returnedto Stubensville where he resides to date In connectionwith his decision to return to Stubensville, Baker testifiedthatWell, my dad asked me to come back to take careof my mother That s why I went back to stay Iwas going there to stay job or no job My motheris 76 and an invalid and I was going to stay regardless of a jobThat Baker intended to reside in Stubensville permanently is further evidenced by his waiver of reinstatementsigned on February 28 1986 which tolled his backpayMoreover Baker admitted that at the time of his moveand continuing to date Stubensville is a steel industrycity that suffers severe unemployment Baker candidlyacknowledged that there were no jobs to be had in Stubensville°I conclude that from February 1 1984 until February28, 1986when he was offered reinstatement by Respondent and waived such offer, Baker is not entitled tobackpay By permanently moving to Stubensville he removed himself from the job market In any event he incurred a willful loss by relocating to an area where thejob prospects were significantly less than in the NewYork City areaMidwest Hanger Co221 NLRB 911 921(1975),Knickerbocker Plastic Co132 NLRB 1209, 1216(1961)B Walter WalagRespondent contends that from the period whenWalag was terminated, on October 29, 1982 until his reinstatement on June 4 1984, he did not search for workWalag credibly testified that following his dischargeuntil his reinstatement on June 4 1984, he made numerous attempts to obtain employment He was unable to remember most of the names of the companies he contacted or the dates when contacted but credibly testifiedthat he answered many newspaper ads and made frequent periodic contacts with Local 531, InternationalBrotherhood of Teamsters ChauffeursWarehousemenand Helpers of America the collective bargaining representative of Respondents employees in an attempt toobtain job leadsWalag s reports of work seeking activities submitted to the New York State Department ofLabor for the period of November 1982 through June1983 generally support this testimony Although at onepoint in his testimony he testified during cross examination that his search for work was limited to those placesset forth in his New York State Department of Labor reports a full review of his direct and cross examinationestablishes that during the entire period of his unemployment he made numerous attempts to find work but theonly specific places he could recall were those places setforth in the above reports As set forth above it is notunusual or suspicious that a claimant cannot rememberthe names of employers they contacted or the dates ofsuch contactAmsher Associates United Aircraft CorpLinzdale Knitting Mills Neely s Car Clinic supraThe facts establish that Walag s search for work wasnot particularly fruitful In this respect during Walag speriod of unemployment until his reinstatement on June4 1984, he was only able to earn $215 as interim earn DUROYD MFG3ingsHowever an employees success is not themeasureof a discrimmatee s search for work the Board requiresonly a good faith effortNLRB vCashmanAuto Co223 F 2d 832 836 (1st Cir 1955)Respondent established that Local 532 does not operate a hiring hall and contends that Walag s contacts withLocal 531 cannot be considered as part of his search forwork I do not agree Notwithstanding that the Localdoes not run a hiring hall I find it reasonable to conelude that a contact with the Local would be a logicalcontact as part of a search for work Although not operating a hiring hall the Local might well know of job opportunities in the area and be willing to suggest them toWalag even though he was not a member of Local 531I conclude that during the period October 29 1982 toJune 4 1984 when Walag was reinstated he did make agood faith search for work In any event Respondenthas in my opinion failed to establish its burden of showing that Walag did not make such good faith search forworkNLRB v Midwest Hanger Cosupra I furtherconclude the interim earnings set forth in the amendedspecification forWalag for this period are accurateOn October 29 1982 when Walag was discharged hewas employed by Respondent as a lathe operator on theday shift At this time he was earning $240 per week plusan average of $72 per week overtime pay for a totalweekly wage of $312On June 4 1984 Walag was reinstated to the nightshift and given the job of cutting down gun barrels Heearned a salary of $276 per week and wasassigned noovertime during this shift He was assigned to work theday shift on November 15 1985 as a lathe operator atthe same rate of pay he would have earned had he notbeen unlawfully discharged but was assigned no overtimeRespondents president John Pimentel testified thatWalag was not reinstated to his prior job as a lathe operator on the day shift because there was no work available for a qualified lathe operator However Respondentproduced no documentary evidence i e payroll recordsto support such assertionUnder these circumstances Ido not credit Pimentel s testimony The law is well settied that reinstatement requires the employee be returnedto his former or substantially equivalent position of employment on the same shift and at thesamerate of payincluding overtime he would have received had he notbeen unlawfully dischargedUS Mineral Products Co276 NLRB 140 (1985)Itherefore conclude that Respondent failed to reinstateWalag on June 4 1984 to his former or substantially equivalent position of employment as requiredPimentel testified that Walag was assigned no overtimework during his tenure on the night shift and thereafteron the day shift because there was no overtime workavailable for himHowever at another point Pimenteltestified thatWalag was notassignedovertime becausehe never requesteditasdid other employees At still another point Pimentel testified thatWalag was not assigned overtime because on one occasion on September24 1984 during his tenure on the night shift he failed tomeet required production standardsProduction records establish that for a 3 month period(April 13through July 19 1985)Walag was the only employee of eight employees in his department project notto be assigned regular overtime These records furtherestablish that for the same periodWalag was virtuallythe only production employee regularly employed byRespondent on the day and night shifts who was notregularly assigned overtimeIn view of Pimentel s shifting explanations for not assigningWalag overtime work since his reinstatementand the production records that establish overtime workwas available to all employees but Walag I conclude Respondent s failure to assign him such overtime work wasintentional and willfulItherefore concludethat byreinstatingWalag to aposition on the night shift and thereafter by failing toassign to him available overtime work to date Respondent failed to reinstate Walag and make him whole for theperiod of June 4 1984 until November 15 1985 as setforth in the specificationCONCLUSIONSAND RECOMMENDED ORDERBACKPAY-ANTHONY BAKERPeriodGrossInterimNetBackpayEarningsBackpayBackpay-Anthony Baker19824th Qtr$921 00019831stQtr399100$919$3072002d Qtr39910003991003d Qtr39910003991004th Qtr39910052134700019841stQtr (4 1/2 wks)1381 50402979 50Total NetBackpay$1151250Backpay-Walter Walag19824th Qtr$2808$215$2 59319831stQtr405604 0562d Qtr405604 0563d Qtr405604 0564th Qtr405604 05619841st Qtr405604 0562d Qtr405611042 9523d Qtr40563 2198374th Qtr40563 09196519851stQtr42253 4937322d Qtr42253 5676583d Qtr42253 3298964th Qtr42253 250975Ea ings of repo tedPlunterest 4DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDPeriodGrossInterimNetIf this Order is enforced by a judgment of a UnitedStates court of appealsthe words in the notice readinBackpayEarningsBackpay,g"dOdfhNill1986rPostebyeroteonaLabor ReatationsBoard" shall read "Posted Pursuant to a Judgment of the1stQtr4,2253,250975United States Court of Appeals Enforcing an Order of2d Qtr4,2253,250975the National Labor Relations Board."2_3d Qtr (through8/24/86)2,6002,000600ORDERTotal NetThe Respondent, Duroyd Manufacturing, Inc , MtBackpay$33,438Vernon, New York, its officers, agents, successors, andassigns, shallTotal Net Backpay = $33,438 plus such additional back-pay that Walag would have received from August 24,1986, until Respondent assigns him overtime in a nondis-criminatory manner,plus interestRespondent shall be required to make available toRegion 2, all books and records necessary to determinesuch appropriate additional, backpay dueOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed2IPay to Anthony Baker $11,512.50, together with in-terest as set forth inIsisPlumbing Co,138 NLRB 716(1962), andFlorida Steel Corp.,231 NLRB 651 (1977).2Pay to Walter Walag $33,438 plus such additionalbackpay thatWalag would have received from August24, 1986, until Respondent assigns him overtime in a non-discriminatory manner plus interest.tIf no exception are filed as provided by Sec 102 46 of the Board'sRule, and Regulation, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses